MEMORANDUM **
Armando Tapia-Ceballos appeals from the district court’s judgment and 108-month sentence imposed following his guilty-plea conviction for one count of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and five counts of distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
*759Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Tapia-Ceballos has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Tapia-Ceballos filed a pro se supplemental brief and the government filed an answering brief.
We have conducted an independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.